United States Court of Appeals
                     For the First Circuit


No. 13-1156

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                          JUAN COLON,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
               Stahl and Kayatta, Circuit Judges.



     Theodore M. Lothstein, with whom Lothstein Guerriero, PLLC,
was on brief, for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                       February 26, 2014
             KAYATTA, Circuit Judge.         Juan Colon was convicted, after

a three-day jury trial in the United States District Court for the

District of Rhode Island, of possession of marijuana with intent to

distribute, possession of a firearm by a convicted felon, and

possession of a firearm with an obliterated serial number.                 A

significant     part   of   the        government's    case   consisted   of

incriminating statements he made to the police over the course of

several encounters. In turn, a significant part of Colon's defense

was to argue that the statements should not be believed for a

variety of reasons, including lack of voluntariness.              A federal

statute, 18 U.S.C. § 3501(a), provides that in cases such as this,

the trial court, after having satisfied itself that a confession

was given voluntarily, "shall instruct the jury to give such weight

to the confession as the jury feels it deserves under all the

circumstances."     Colon now appeals, arguing that the trial court

committed plain error by failing in its jury instructions to hew

closely enough to the statute's text. Finding no reversible error,

we affirm.

                                  I.    Facts

             The facts giving rise to this appeal are undisputed.         On

December 2, 2011, police in Providence, Rhode Island sought and

obtained a "no-knock" search warrant entitling them to search the

first floor apartment of the building at 28 Homer Street in

Providence.     The police obtained the warrant based on information


                                       -2-
they had collected during a month-long investigation focusing on

the apartment and one of its inhabitants, Juan Colon, who lived

there with his girlfriend, Rosaris Cabreja, and their two-year-old

daughter. The warrant authorized officers to search both the first

floor apartment and Colon himself for narcotics and firearms.

               At approximately 7:30 p.m. on December 5, 2011, and aware

that Colon was in the apartment, police battered down the front

door and entered.         According to the trial testimony of Detective

John Black, the first officer to enter the apartment, Colon was

armed.       Upon the officers' entry, Colon rose from a seat in the

apartment's living room, ran through a hallway to a bedroom in the

back of the apartment, and threw the firearm he had been holding

behind a nightstand.1          At that point, officers took Colon to the

ground, handcuffed him, presented him with the search warrant,

explained why they were at the residence, and read him his rights.

               According to Detective Black, Colon then told Black that

he was a marijuana dealer and that any narcotics and firearms in

the apartment belonged to him, not to Cabreja.             He showed Black

thirteen bags of marijuana, individually wrapped, and denied having

other       drugs   in   the   apartment.    Perhaps   skeptical,   officers

continued to search the apartment while Colon, who was secured in

a room separate from Cabreja and their daughter, repeatedly yelled


        1
        Upon later inspection, this firearm turned out to be a
Ruger SR9 model handgun with a scratched-off serial number and a
magazine containing seventeen live rounds.

                                       -3-
apologies to Cabreja in both English and Spanish.       Eventually,

officers took Colon to the police station, leaving Cabreja and the

child behind.

          After Colon had been removed from the apartment, police

found 3.55 grams of cocaine, stored with zip lock bags, in a baby

wipes container in a kitchen cabinet that also contained a digital

scale with cocaine residue on it.      Elsewhere in the apartment,

police found a small pill bottle containing marijuana, a backpack

containing ammunition in various calibers, and two rolls of cash,

totaling $9,900, in the pocket of a pair of blue jeans that also

contained Colon's identification.

          According to Black's testimony, after they found the

cocaine, officers told Cabreja that they had found a firearm in the

residence, that they knew that Colon was dealing marijuana and

cocaine out of the residence, and that Colon had given them consent

to search two vehicles registered to Cabreja.    Having so informed

her, they additionally sought and obtained her consent to search

the vehicles.2   After Cabreja signed written consent forms for both

vehicles and produced keys for one, police searched both vehicles,

finding in one of them a .25 caliber handgun, $10,000 in cash, and

paperwork bearing Colon's name, and finding in the other a .45

caliber handgun containing eight live rounds.


     2
        Though Colon argued below that neither he nor Cabreja gave
consent to search the cars, he has declined to appeal the district
court's finding that in fact, both of them did so.

                                 -4-
          Following these discoveries, police placed Cabreja under

arrest for possession of firearms and narcotics and took her back

to the station, where Black questioned her in an interview room.

At the close of that questioning, Black went to a different

interview room, where he questioned Colon, who had been waiting for

approximately   ninety   minutes   in    a   cell   block   before   being

transported to an interview room and handcuffed to a wall.

According to the recording of that questioning,3 Black first read

Colon his Miranda rights, which Colon again waived.4          Black then

proceeded to briefly ask about Colon's daughter and about Colon's

relationship with Cabreja.   Upon determining that Colon's daughter

was two years old, that Cabreja was the daughter's mother, and that

Colon and Cabreja had been dating for approximately five years,

Black began his inquiry into the offenses as follows:

     [Detective Black:] Alright, listen, here's the deal.
     You've got some problems right now. You got some issues.
     The gun you had on you tonight it's got a scratched off
     serial number. That's not good. It's not good it's got


     3
        A recording of the interview was played at trial, and the
jury was provided with both the recording and a transcript thereof.
     4
        In his motion to suppress his self-inculpatory statements,
Colon, a native Spanish speaker, argued that his waivers were
neither knowing nor voluntary, because they came before he had been
given a Spanish-language Miranda warning. In denying the motion,
the district court, noting that Colon was a previously convicted
felon, "put no credit in the argument that he didn't really
understand what was going on because of the language barrier." The
district court concluded that the circumstances surrounding the
confessions did not "create[] anything close to a highly coercive
environment," and that the waivers were both knowing and voluntary.
That determination is not challenged on appeal.

                                   -5-
      a laser [sight].     And it's not good that you're in
      possession with intent to deliver cocaine and marijuana
      while you're in possession of a firearm.     That's not
      good. Okay? I'm going to ask you--I'm going to talk to
      you about a couple of things.       And what I need to
      determine from you is who to charge.      I mean you're
      getting charged. You[r] cooperation will go a long way
      like I told you earlier on, you know, how much time you
      do ultimately and how much a judge finds you to be, you
      know, being able to be rehabilitated. Okay? . . . I have
      your girlfriend here.

             Black then proceeded to interrogate Colon, largely by

explaining the details of what he had observed during the execution

of the warrant and asking Colon to confirm them.               During the

interrogation, Colon admitted that the marijuana and the Ruger SR9

firearm found in the house belonged to him.             He also admitted,

contrary to what he had suggested at the apartment, that he had

sold cocaine.

             Soon after Colon confessed to having sold marijuana and

cocaine, the memory on Black's recorder ran out.          Black continued

the interrogation for a short while before noticing, departing the

interview room to clear space on the recorder, and returning.          The

transcript reveals that soon after Black returned, Colon admitted

that the firearms in the cars belonged to him.5         At the end of the

interrogation, Black told Colon that he would "talk to [his] boss

and   "try   to   get   [Cabreja]   home   to   the   baby."   After   the



      5
         Black testified at trial that, during the unrecorded
portion, Colon's "tone never varied, never changed." And Colon
does not suggest that officers engaged in untoward behavior during
the portion of the interview that the recording failed to capture.

                                    -6-
interrogation, the police released Cabreja without charging her and

permitted Colon to enter the interview room in which she had been

detained   in   order   to    say   goodbye.     The    police   detained   him

overnight, and while some prisoners were transported to court for

arraignments early the next morning, Colon remained in his cell

block at the station.

            The following morning, Special Agent Kevin McNamara

interrogated Colon in an interview room at the station.               McNamara

read Colon his Miranda rights, but in what he referred to at trial

as an "oversight," failed to have Colon sign a waiver form.

McNamara's digital recording of the interrogation was played for

the jury and transcribed. During the interrogation, Colon admitted

to having purchased two of the firearms and having received the

third from an individual who had found it.             Colon further admitted

to using and selling marijuana.

            On April 4, 2012, Colon was indicted on five counts

related    to   the   above   incidents.       Count    1   charged   him   with

possession of cocaine with intent to distribute; Count 2 charged

him with possession of marijuana with intent to distribute; Count

3 charged him with possession of a firearm by a convicted felon;

Count 4 charged him with possession of a firearm in connection with

the drug trafficking crimes alleged in Counts 1 and 2; and Count 5

charged him with possession of a firearm with an obliterated serial

number.


                                      -7-
           Prior to trial, Colon moved to suppress the statements he

made to Black and McNamara, arguing that any waiver of his Miranda

right to remain silent was a product of threats and coercion.

Though that motion was denied, Colon's defense strategy focused

largely on convincing the jury that the statements he had made to

the two officers could not be believed.      Prior to trial, Colon

proposed the following jury instruction:

           You have heard evidence that Juan Colon made certain
      statements in which the government claims he admitted
      certain   facts.      Testimony   regarding    unrecorded
      statements, particularly in circumstances where recording
      equipment is available, must be viewed with caution. It
      is for you to decide (1) whether Mr. Colon made the
      statements he is alleged to have made, and (2) if so, how
      much weight to give them. In making those decisions, you
      should consider all of the evidence about the statement,
      including the circumstances under which the statement may
      have been made and any facts or circumstances tending to
      corroborate or contradict the version of events described
      in the alleged statement.

           During the opening statement, Colon's lawyer relied on

the theme that Colon's inculpatory statements need be viewed in

context, telling the jury that when Colon was interviewed at the

station, "he didn't know where his daughter was, and the detective

who   spoke   to   him   told   him   repeatedly   throughout     his

statement . . . that his girlfriend was going to be charged

criminally if he didn't cooperate and talk to the police."        She

advised the jury as follows: "[A]s you listen to [the recorded

interviews] and other similar pieces of evidence in this case, I

want you to consider the circumstances under which that evidence is


                                -8-
gathered.   If you do that, you'll see that the facts are not as the

Government says."

            Later,    during   her   cross-examinations   of    Black   and

McNamara, Colon's attorney returned to this point.        In particular,

her questioning revealed that both Black and McNamara had become

aware through their conversations with Colon that English was not

Colon's first language; that they nevertheless did not read him his

rights in Spanish; and that Black could not precisely identify what

had transpired during the portion of the interview time that the

recording had failed to capture.

            Finally, during her closing argument, Colon's attorney

returned to the theme that the confessions were unreliable.          After

pointing out flaws in other pieces of evidence, she argued that the

confessions    were    the     result   of   coercive   and    threatening

circumstances, with a "beaten down" arrestee letting officers put

words into Colon's mouth to help his girlfriend.

            Before the jury began deliberations, the district court

drafted an instruction, which it gave to counsel for their review.

In relevant part, it read as follows:

          Now, in evaluating testimonial evidence, you should
     remember that you're not required to believe something to
     be a fact simply because a witness has stated it to be a
     fact and no one has contradicted what that witness had to
     say.

          If in light of all the evidence you believe the
     witness is mistaken or has testified falsely or is
     proposing something that is just inherently impossible or
     unworthy of your belief, then you may disregard that

                                     -9-
     witness's testimony even in the absence of contradictory
     evidence. You should also bear in mind that it's not the
     number of witnesses testifying on any side of a
     particular issue that determines where the weight of the
     evidence lies, rather it's the quality of the witness's
     testimony that counts.

          Now, the fact that a witness may be employed by law
     enforcement does not by itself mean that you should give
     that witness's testimony any greater or any lesser weight
     simply because of that fact.      You should assess the
     credibility and testimony of such witnesses by applying
     all the factors, the same factors you would for any other
     witness.

     . . .

          In addition to assessing the credibility of
     witnesses and the weight to be given to their testimony,
     you should also evaluate the exhibits that you will have
     with you in the jury room. So examine them and consider
     them carefully, however, bear in mind that merely because
     an exhibit has been admitted into evidence does not mean
     you are required to accept it at face value. Just like
     with the testimony of a witness, the significance of an
     exhibit or the weight that you attach to it will depend
     on your evaluation of that exhibit in light of all the
     facts and all circumstances of the case.

          Now, during this trial, you    heard two recorded
     conversations. These conversations may be considered by
     you like any other evidence, and you will have those
     recordings with you in the jury room on a disk, the
     exhibit, and there'll be a means of playing them if you
     wish to play them.

             Colon's counsel raised no objection; the trial judge gave

the instruction as drafted; and Colon's counsel again voiced no

objection.

             The jury found Colon not guilty on Count 1 (possession of

cocaine with intent to distribute) and Count 4 (possession of a

firearm in furtherance of drug trafficking).     It   found him guilty


                                  -10-
on Count 2 (possession of less than fifty kilograms of marijuana

with intent to distribute), Count 3 (possession of a firearm after

having been convicted of a crime punishable by imprisonment for

more than one year), and Count 5 (possession of a firearm with an

obliterated serial number).

           The district court sentenced Colon to a total of 96

months'   incarceration,    and    Colon      timely   appealed.    We   have

jurisdiction pursuant to 28 U.S.C. § 1291.

                      II.    Standard of Review

           Resting his appeal on a single argument, Colon           contends

that we should vacate his conviction because the district court

failed to instruct the jury, under section 3501(a), to "give such

weight to the confession as the jury feels it deserves under the

circumstances."    We have long held that in order to preserve a

challenge to a jury instruction, a litigant must object when the

instruction is not given in the manner the litigant desires. See,

e.g., United States v. Combs, 555 F.3d 60, 63 (1st Cir. 2009).

Because Colon concedes that he did not so object, we review only

for plain error, see United States v. Gonzalez, 570 F.3d 16, 21

(1st Cir. 2009), a standard that requires an appellant to meet the

"heavy burden" of showing "(1) that an error occurred; (2) that the

error was clear or obvious; (3) that the error affected his

substantial rights; and (4) that the error also seriously impaired

the   fairness,   integrity,      or     public   reputation   of   judicial


                                       -11-
proceedings."    United States v. Riccio, 529 F.3d 40, 46 (1st Cir.

2008). "[W]hile reversal of a conviction predicated on unpreserved

jury error is theoretically possible, it is the rare case in which

an   improper   instruction     will    justify   reversal   of   a   criminal

conviction when no objection has been made in the trial court."

Gonzalez, 570 F.3d at 21 (alteration and internal quotation marks

omitted).

                                III. Analysis

            It is not at all clear that any error occurred here.            We

customarily     review   jury    instructions      for   their    substance,

considered as a whole, rather than for any particular magic words.

E.g., Jones v. United States, 527 U.S. 373, 391 (1999) ("Our

decisions repeatedly have cautioned that instructions must be

evaluated not in isolation but in the context of the entire

charge."); United States v. Gonzalez, 570 F.3d 16, 21 (1st Cir.

2009).   Viewed as a whole, the jury instructions here fairly--

indeed plainly--told the jury that it could decide for itself the

weight and significance to be given any testimony or exhibits,

specifically including the recorded statements given by Colon at

the police station.      The trial court further made clear that the

significance and weight of such testimony and exhibits should

depend on the jury's evaluation of all the facts and circumstances.

            Colon nevertheless argues that the instructions fell

short because they were not "consistent with § 3501." Colon argues


                                       -12-
that the instructions as given varied subtly but substantively from

the required instruction because the trial court did not tell the

jury that it could give the confession such weight as it "feels it

deserves."     18 U.S.C. § 3501(a) (emphasis added).    Reading much

into these three words, Colon's counsel suggested at oral argument

that the statutory language, unlike the actual instructions given,

encourages the jury to act on its subjective feelings about "what

is the right thing to do with this confession.       Not just 'is it

true' but what is the right thing to do with it.   And if the police

coerce it, the right thing to do with it is to toss it, and not

consider it."

             The distinctions Colon tries to draw between the charge

as given and the language of section 3501 are both unconvincing and

immaterial.     Nothing in the statute's language or legislative

history suggests that Congress intended, by the statute's passage,

to abrogate by intimation the general notion that "the district

court has considerable discretion in how it formulates, structures,

and words its jury instructions."       See Gonzalez, 570 F.3d at 21

(quoting United States v. Prigmore, 243 F.3d 1, 17 (1st Cir. 2001))

(internal quotation marks omitted); see also United States v.

Adams, 484 F.2d 357, 362 & nn.3-5 (7th Cir. 1973) (no error to

instruct that "it is for the jury to determine the credibility and

weight to be given such statement with respect to defendant's

innocence or guilt"); United States v. Williams, 484 F.2d 176, 178


                                 -13-
(8th Cir. 1973) (per curiam) ("[Section 3501(a)] does not specify

any particular wording for an instruction on the weight to be

accorded a confession . . . .").     More specifically, we reject the

notion that Congress intended to convey in the word "feels" any

sense that jurors should do something different than evaluate and

assign weight to the evidence based on the facts and circumstances.

The section 3501(a) instruction came about, after all, as part of

an effort to overrule the Supreme Court's decision in Miranda v.

Arizona, 384 U.S. 436 (1966).     See Dickerson v. United States, 530

U.S. 428, 436-37 (2000).       When the Supreme Court in Dickerson

knocked down the body of that effort, the instruction remained,

like Ozymandias's pedestal, serving little continuing purpose

beyond reminding one of the impermanence of that which it once

supported.     We cannot imagine that the Congress that drafted the

original, anti-Miranda statute intended to extend an invitation to

juries to disregard voluntary, credible confessions.

             In any event, we need not decide in this case whether the

section 3501 instruction must be given as written if counsel so

insists.   Here, as explained above, counsel did not so insist, and

we thus review only for plain error.      And on plain error review,

any distinctions in textual connotations between the language of

section 3501 and the language of the instruction as given are too

fine to do the work needed, because they fail to provide a basis

for finding that the outcome of the case would likely have changed


                                  -14-
had the precise language of section 3501 been read.               See, e.g.,

United States v. Santos, 131 F.3d 16, 19 (1st Cir. 1997) ("[U]nder

United States v. Olano, 507 U.S. 725, 734, 741 (1993), an error

that occurred without objection at trial--however flagrant--does

not warrant reversal unless it likely affected the outcome."). The

instruction as given clearly told the jury that the weight to be

given to the confessions was up to the jurors in light of all the

facts and circumstances of the case.          The broad leeway thus given

provided no cudgel to rebut in deliberations any juror who might

have expressed a "feeling" that the evidence "deserved" no weight.

Counsel     argued    without     restraint    against    reliance    on   the

confessions, and the government claimed no ally in the language of

the given instructions to counter such arguments.

            We note as well that the jury did not convict Colon of

all the offenses to which he confessed during his interrogations at

the station.        Rather, it convicted him only of the offenses to

which he promptly confessed at the scene of the arrest, after

receiving Miranda warnings but before being exposed to most of the

tactics that Colon suggested at trial were coercive.             And each of

those     confessions      was   buttressed   by   physical    evidence    and

unburdened     by    the    interrogative     tactics    of   which   counsel

complained.     In short, no one can realistically argue that this

jury did not realize that it could decide how much weight the

confessions deserved. See, e.g., United States v. Walker, 665 F.3d


                                      -15-
212, 231-32 (1st Cir. 2011) (noting that harmless error analysis

"takes into account, among other things . . . any telltales that

furnish clues to the likelihood that the error affected the

factfinder's resolution of a material issue" (internal quotation

marks omitted)).

                          III.   Conclusion

            We see no meaningful difference between the instruction

called for by section 3501 and the instruction given at Colon's

trial.   Moreover, even were we to assume that a court should more

closely hew to the language of section 3501, any error to that

effect went unchallenged and is unlikely to have affected the

outcome of Colon's trial. We therefore affirm the district court's

judgment.

            So ordered.




                                 -16-